 
 
 
EXHIBIT 10.24



 
SEPARATION AGREEMENT AND RELEASE



West Bancorporation, Inc. (“Employer”) and Thomas E. Stanberry (“Employee”)
hereby enter into this Agreement as follows:


1.
Employee’s employment relationship with Employer ended effective July 15, 2009,
(“Effective Date”) pursuant to Employee’s resignation which was provided and
accepted in lieu of termination. Employee’s salary, less applicable withholdings
and deductions, has been or will be paid through the Effective Date.



2.
In exchange for, and contingent upon, Employee’s resignation and the other terms
and conditions set forth herein:



 
a)
Employer acknowledges and agrees Employee’s resignation was involuntary in
nature.



 
b)
Employer agrees to provide Employee notice of Employee’s rights under and to
comply with the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”).  Employee shall receive the maximum COBRA premium assistance allowed
under Title III of the American Recovery and Reinvestment Act of 2009 (Pub. L.
111-5).



 
c)
Employer agrees to pay Employee a lump sum in the gross amount of $38,942.27
(324 hours, 40.5 days) minus applicable withholdings and deductions in full and
final satisfaction of Employee’s accrued and unused vacation.



 
d)
Employer agrees not to protest any application Employee makes for unemployment
compensation benefits, with the understanding the determination of Employee’s
qualification for such benefits is ultimately within the discretion of Iowa
Workforce Development.



 
e)
Employer shall pay all of Employee’s reasonable and ordinary unclaimed business
expenses that accrued on or prior to July 15, 2009.



 
f)
If at any time before July 15, 2012, the Department of the Treasury’s TARP
regulations, any controlling statute, or any other controlling regulations are
interpreted or changed so that Employer may in the future pay Employee all or
any part of a Termination Without Cause Severance Payment (as defined in the May
23, 2008, Employment Agreement between Employee and Employer (the “Employment
Agreement”)) due to the resignation described above, then Employer shall pay
Employee all or the permitted portion of the Severance Payment.  This section
shall not be interpreted as creating a deferral, a future entitlement, or a
future re-instatement of a currently prohibited payment.  Rather, the intent of
this section is to allow a severance payment if future controlling regulatory
authority retroactively authorizes the payment of a currently prohibited
payment.  This provision is subject to the condition stated in paragraph 12
below.



 
g)
Employer shall at its expense provide for Employee’s coverage under such
directors’ and officers’ liability insurance policies as shall from time to time
be in effect for Employer, officers, and employees for not less than six (6)
years following the Effective Date.



 
h)
Employee shall retain all rights existing through the Effective Date relating to
the pension, profit sharing, and 401(k) plans in which Employee has participated
prior to the Effective Date.



3.
Except for ongoing obligations pursuant to the Employment Agreement, Employee,
on behalf of Employee and for anyone else who may make a claim on behalf of
Employee, knowingly and voluntarily releases and discharges Employer, and any
subsidiary companies, affiliates, operating groups, and its and their officers,
directors, employees, and agents (“Released Parties”) from all causes of action,
lawsuits, liabilities, rights or claims Employee may have against the Released
Parties as of the date Employee signs this Agreement, whether now known or
unknown, including, without limitation, all liabilities, rights or claims
arising from or in connection with Employee’s employment with Employer and
Employee’s separation from Employer, including but not limited to all rights,
claims, and causes of action under the following statutes and court-made legal
principles:

 
 
a)
The Employee Retirement Income Security Act of 1974, as amended;

 
 
b)
Title VII of the Civil Rights Act of 1964, as amended;

 
 
c)
Civil Rights Act of 1991;

 

 
44

--------------------------------------------------------------------------------

 



 
 
d)
The Americans with Disabilities Act;

 
 
e)
Any applicable state Civil Rights acts and any other applicable Civil Rights
laws or regulations;

 
 
f)
Any applicable municipal civil rights ordinance;

 
 
g)
The Family and Medical Leave Act and any applicable state family and medical
leave statute;

 
 
h)
Age Discrimination in Employment act of 1967, as amended by the Older Workers’
Benefit Protection Act;

 
 
i)
Any applicable wage payment laws;

 
 
j)
Any express or implied contract right, except for any claim Employee may have to
a Severance Payment under the termination Without Cause provision set forth in
Section 4.4 of the Employment Agreement and except rights identified in this
Agreement including, without limitation, the COBRA benefits, insurance coverage,
indemnity, and other rights provided herein;

 
 
k)
Any cause of action alleging defamation, invasion of privacy, breach of the
covenant of good faith and fair dealing, wrongful discharge in violation of
public policy, intentional infliction of emotional distress, or promissory
estoppel; and

 
 
l)
Any other common law or statutory claim, except for any claim Employee might
make for unemployment benefits during any applicable period for which he is not
receiving Severance Payments.

 
4.
Except for ongoing obligations pursuant to the Employment Agreement, Employer
hereby releases and discharges Employee from all causes of action, lawsuits,
liabilities, rights or claims Employer may have against Employee as of the date
Employee signs this Agreement, whether now known or unknown, including all
liabilities, rights, or claims arising from or in connection with Employee’s
employment by Employer except any liability, right, or claim for which
indemnification would not be available to Employee under Section 3.9 of the
Employment Agreement.  Employer agrees to indemnify and save Employee harmless
from any and all claims, liabilities, causes of action, or expenses of any
nature incurred by Employee as a result of the employment of Employee or the
actions of Employee relating to employment conducted prior to the Effective Date
for the benefit of Employer to the fullest extent permitted by the Articles of
Incorporation and Bylaws of Employer and to the fullest extent permitted by law.

 
5.
By entering into this Agreement, neither Employer nor Employee claim or admit to
any liability or wrongdoing, and each denies that it has any liability to the
other or has acted wrongly toward the other.

 
6.
Employee has twenty-one (21) days from the date of receiving this document to
consider whether or not to execute this Agreement.  In the event of such
execution, Employee has a further period of seven (7) days from the date of
execution in which to revoke such execution, in which case this Agreement shall
become null and void and neither party shall have any obligation under this
Agreement.  This Agreement shall not become effective or enforceable prior to
the expiration of such seven (7) day period.

 
7.
Notwithstanding any other provision of this Agreement, Employee will retain all
rights to vested benefits, if any, under the Employer’s retirement plan, in
accordance with the terms of that plan.

 
8.
Employer and Employee agree not to disclose the terms of this Agreement to any
person or entity for any reason at any time without the prior written consent of
the other, except for disclosures to Employee’s immediate family, to the
parties’ attorneys, for tax purposes to the parties’ accountants or tax
consultants, to state and federal authorities, or as required by law.

 
9.
Employer agrees to respond to reference inquiries concerning Employee’s
employment in accordance with its policy of providing only dates of employment
and title of last position held, and confirming the fact that Employee resigned
his employment.

 
10.
Employee agrees not to make any disparaging private or public statements about
Employer or its employees, officers or directors.  Employer agrees not to make
any disparaging private or public statements about Employee.

 

 
45

--------------------------------------------------------------------------------

 



 
11.
Employee agrees to cooperate with Employer in the truthful and honest
prosecution and/or defense of any claim in which Employer may have an interest
(with Employee having the right of reimbursement for reasonable expenses
actually incurred) which may include, without limitation, being available to
participate in any proceeding involving any of the Released Parties, permitting
interviews with representatives of Employer, appearing for depositions and trial
testimony, and producing and/or providing any documents or names of other
persons with relevant information in his possession or control arising out of
his employment in a reasonable time, place and manner.  In addition to the
reimbursement of reasonable expenses, Employer will pay to Employee per diem
compensation at the rate of $250 per hour.

 
12.
Employee and Employer acknowledge and re-affirm their ongoing obligations and
rights under the Employment Agreement except to the extent that Section 7.5 is
specifically modified as follows.  Employer hereby waives the restriction stated
in Section 7.5 of the Employment Agreement that Employee “shall not directly or
indirectly engage in any other business in which the Company engages during the
Term of the Agreement.”  Employer specifically acknowledges and agrees that
Employee may, at any time after the Effective Date, engage in the business of
banking, the business of asset management, or any other business in which
Employer has engaged at any time during the term of the Employment Agreement, or
provide services to any person or entity engaged in any such business.  If
Employee takes advantage of this waiver to work for a competitor of Employer or
any of its subsidiaries, then no payment shall be made to Employee pursuant to
paragraph 2(f) above.  Employer further specifically acknowledges that engaging
in the business of banking, asset management, or any other business in which
Employer has engaged during the term of the Employment Agreement will not,
absent a specific prohibited act or omission, constitute a violation by Employee
of the confidentiality, non-disclosure, non-solicitation, tampering, or
intellectual property provisions of Section 7 of the Employment Agreement.

 
13.
Employee agrees that should there be a violation or attempted or threatened
violation of this Agreement, Employer or its successor may apply for and obtain
an injunction to restrain such violation or attempted or threatened violation,
to which injunction Employer or its successor shall be entitled as a matter of
right, Employee conceding that such cannot reasonably or adequately be
compensated in damages in an action at law, and that the right to said
injunction is necessary for the protection and preservation of Employer’s or its
successor’s rights and to prevent irreparable damages to Employer or its
successor.  Such injunctive relief shall be in addition to such other rights and
remedies as Employer or its successor may have against Employee arising from any
breach hereof on Employee’s part.

 
14.
The terms of this Agreement are separable so that if any term or provision is
invalid or unenforceable, that term will be modified to make it valid or
enforceable or deleted if incapable of being modified and the rest of this
Agreement will remain in full force and effect.  This Agreement shall be
controlled by the laws of the State of Iowa.

 
Intending to be bound according to its terms, Employee and Employer have signed
this Agreement as of the dates stated below.


EMPLOYEE
EMPLOYER
 
 
/s/ Thomas E. Stanberry                                         
Thomas E. Stanberry
 
 
Date:  September 4, 2009
West Bancorporation, Inc.
 
By: /s/ Jack G. Wahlig
       Jack G. Wahlig
       Chairman
 
Date:  September 18, 2009








 
46

--------------------------------------------------------------------------------

 
